DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 36 including underlined reference number(s) (e.g. 3600 in fig. 36) is improper. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3). If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraphs 0031- 0038, “shoes” should read as “shows”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson (US 20070078444 A1).
Regarding claim 1, Larsson discloses a drainage system (abstract and “chest drainage”, see paragraph 0001) comprising:
a drainage reservoir 2 (fig. 1, container 2, paragraph 0019) configurable to be in fluid communication with a chest tube 5drainage lumen 3 (fig. 1, drainage lumen 3, paragraph 0019); 
a pump 1 configurable to be in fluid communication with the chest tube drainage lumen (fig. 1, pump 1, paragraph 0019); a pressure sensor 8 configurable to be in communication with the chest tube drainage lumen 3 (fig. 1, pressure sensor 8, paragraph 0020, “the second pressure sensor 8 can also be placed in the fluid collection container 2 or the drainage lumen 3”); 
a controller 9 (paragraph 0019) in communication with the pressure sensor 8 and the pump 1 (fig. 1, controller 9 connected to pressure sensor 8 and pump 1), wherein the 10controller is configured to actuate the pump at a first suction level sufficient to drain a fluid from the chest 1, normally about -30 cmH2O), and
wherein the controller is further configured to actuate the pump at a second suction level which is different from the first suction level (paragraph 0024, “The pressure measured with the first pressure sensor 6 is 0 cmH2O or a positive pressure higher than atmospheric pressure, the pressure measured with the second pressure sensor 8 is P2. P2 can for example be -650 cmH2O”) such that an absence of attenuation in the second suction level over time is indicative of an obstruction (paragraph 0027, “the second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again. The controller 9 can then automatically decrease the suction power to normal drainage power and can afterwards close the valve 7 in order to start the normal drainage process”, which appears to teach that returning to normal suction indicates no blockage, thus not returning to normal suction indicates blockage) in a chest tube CT (see annotated fig. 1 below, chest tube hereinafter labeled “CT”).
Regarding claim 2, Larsson discloses the device further comprising a drainage tube (see annotated fig. 1 below, drainage lumen 3 is part of a drainage tube DT, drainage tube hereinafter labeled “DT”) in fluid communication with the chest tube drainage lumen 3 (fig. 1, drainage catheter 4 in communication with lumens 3 and 5).

    PNG
    media_image1.png
    240
    668
    media_image1.png
    Greyscale

Regarding claim 3, Larsson discloses wherein the chest tube CT further comprises a chest tube relief 20lumen 5 (fig. 1, auxiliary lumen 5, see paragraph 0024) in fluid communication with the chest tube drainage lumen 3 (fig. 1, relief lumen 5 in communication with drainage lumen 3).
Regarding claim 4, Larsson discloses wherein the chest tube CT is configured to have a passage fluidly coupling the chest tube relief lumen 5 to the chest tube drainage lumen 3 (see annotated fig. 3 below) whereby the passage is located within the chest tube so as to be positioned within a patient body (see annotated fig. 1 below, the passage extends into the catheter 4, which is inside body cavity T).

    PNG
    media_image2.png
    286
    816
    media_image2.png
    Greyscale

Regarding claim 5, Larsson discloses the device further comprising a chest tube relief valve 7 (see paragraph 0024) in fluid communication with the chest tube relief lumen 5 (fig. 1, valve 7 in communication with lumen 5).
Regarding claim 8, Larsson discloses wherein the second suction level is higher than the first suction level (paragraph 0024, “…P1, normally about -30 cmH2O… P2 can for example be -650 cmH2O”, thus P2 is higher than P1).
Regarding claim 11, Larsson discloses a method of draining (abstract and “chest drainage”, see paragraph 0001), comprising: 
receiving a fluid through a chest tube drainage lumen 3 (fig. 1, chest tube drainage lumen 3, see paragraph 0024, “This causes the body fluid to be sucked form the cavity T through the drainage lumen 3 into the fluid collection chamber 2”); 
2O); 
monitoring a pressure within a drainage pathway from the chest tube drainage lumen via a pressure sensor 8 (see paragraph 0020, “The second pressure sensor 8 measures the pressure in this tube 10. The second pressure sensor 8 can also be placed in the fluid collection container 2 or the drainage lumen 3”) in communication with a controller 9 (fig. 1, controller 9 connected to pressure sensor 8 and pump 1, see paragraph 0022); and 
applying a second suction level to the chest tube drainage lumen which is different from the first suction level (paragraph 0024, “the pressure measured with the second pressure sensor 8 is P2. P2 can for example be -650 cmH2O”) such that an absence of attenuation in the second suction level over 25time is indicative of an obstruction ((paragraph 0027, “the second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again. The controller 9 can then automatically decrease the suction power to normal drainage power and can afterwards close the valve 7 in order to start the normal drainage process”, which appears to teach that  returning to normal suction indicates no blockage, thus not returning to normal suction indicates blockage) in a chest tube  CT (fig. 1, drainage catheter 4, see paragraph 0019). 
Regarding claim 12, Larsson discloses the method wherein receiving the fluid comprises receiving the fluid through a drainage tube DT (see annotated fig 1 below, 
    PNG
    media_image3.png
    286
    816
    media_image3.png
    Greyscale
in fluid communication with the chest tube drainage lumen 3 (fig. 1, drainage catheter 4 in communication with lumens 3 and 5).
Regarding claim 13, Larsson discloses wherein the chest tube further comprises a chest tube relief lumen 5 (fig. 1, auxiliary lumen 5, see paragraph 0024) in fluid communication with the chest tube drainage lumen 3 (fig. 1, relief lumen 5 in communication with lumen 3).
Regarding claim 14, Larsson discloses wherein receiving the fluid comprises inserting the chest 5tube CT within a patient body (fig. 2, catheter 4 inside body cavity T) such that a passage fluidly coupling the chest tube relief lumen to the chest tube drainage lumen is positioned within the patient body (see annotated fig. 1 below, the passage extends into the catheter 4 within cavity T).

    PNG
    media_image2.png
    286
    816
    media_image2.png
    Greyscale

Regarding claim 15, Larsson discloses wherein the chest tube relief lumen is in fluid communication with a chest tube relief valve 7 (fig. 1, valve 7 in communication with lumen 5, see paragraph 0024).
Regarding claim 18, Larsson discloses wherein applying the second suction level to the chest tube drainage lumen comprises applying the second suction level to be relatively higher than 20the first suction level (paragraph 0024, “…P1, normally about -30 cmH2O… P2 can for example be -650 cmH2O”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-7, 10, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Ziegler (WO 2016054051 A1).
Regarding claims 6-7, Larsson discloses substantially the device of claim 1, but is silent to wherein the chest tube relief valve has a predetermined opening pressure level.
However, Ziegler teaches wherein a chest tube relief valve has a predetermined opening pressure level (paragraph 0046, “and the reading changes to zero to -5cmH2O, the controller may open the valve to air in the valve device”), and wherein the second suction level (paragraph 0046, If they have not returned to normal indicating a blockage or slowing condition is still present, the controller may repeat the clearing procedure. This may be done repeatedly until the tubing is cleared. Alternatively or additionally, the procedure may change if repeat clearings are necessary. For example, the magnitude of negative pressure used by the suction device to 2O to around -20 cmH2O”, the second suction level would be more negative than the range of -10 cmH2O to -20 cmH2O, and the valve opening range is 0 cmH2O to -5 cmH2O).
Therefore, It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the relief valve disclosed in Larsson to have a predetermined opening pressure level, wherein the second suction level is higher than the predetermined opening pressure level of the chest tube relief valve, as taught and suggested by Ziegler, for the purposes of automating the relief process by opening the valves at a specified time (see Ziegler, paragraph 0046).
Regarding claim 10, Larsson discloses substantially the device of claim 1, but fails to teach wherein the controller is configured to provide an alert when an obstruction is detected. 
However, Ziegler teaches wherein a controller is configured to provide an alert when an obstruction is detected (paragraph 0035, “Pressure sensed at one or more location is used to determine whether there is an impediment to fluid flow through the system, if an impediment is detected, an audible alarm may sound, and/or the controller may automatically control the valve device is clear the drainage tube and or chest tube.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controller disclosed in Larsson to provide an alert when an obstruction is detected, as taught in Ziegler, for the purposes of maintaining proper suction by alerting the clinician to allow for timely intervention (see Ziegler, paragraph 0047, When a clog is detected, the chest drainage system sounds an alarm to alert the clinician, allowing for timely intervention.”).
         Regarding claims 16-17, Larsson discloses substantially the method of claim 1, but is silent to wherein the chest tube relief valve has a predetermined opening pressure level and wherein applying the second suction level to the chest tube drainage lumen comprises applying the second suction level to be relatively higher than the predetermined opening pressure level of the chest tube relief valve.
However, Ziegler teaches wherein a chest tube relief valve has a predetermined opening pressure level (paragraph 0046, “and the reading changes to zero to -5cmH2), the controller may open the valve to air in the valve device”), and wherein the second suction level (paragraph 0046, If they have not returned to normal indicating a blockage or slowing condition is still present, the controller may repeat the clearing procedure. This may be done repeatedly until the tubing is cleared. Alternatively or additionally, the procedure may change if repeat clearings are necessary. For example, the magnitude of negative pressure used by the suction) is higher than the predetermined opening pressure level of the chest tube relief valve (paragraph 0046, “if a pressure sensor near the chest is reading around -10 cmH2O to around -20 cmH2O”, the second suction level would be more negative than the range of -10 cmH2O to -20 cmH2O, and the valve opening range is 0 cmH2O to -5 cmH2O).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the relief valve disclosed in Larsson to have a predetermined opening pressure level, wherein the second suction level is higher than the predetermined opening pressure level of the chest tube relief valve, for the purposes of automating the relief process by opening the valves at a specified time (see Ziegler, paragraph 0046).
Regarding claim 20, Larsson discloses substantially the method of claim 11, but fails to teach the method further comprising providing an alert when an obstruction is detected.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the controller disclosed in Larsson to provide an alert when an obstruction is detected, as taught in Ziegler, for the purposes of maintaining proper suction by alerting the clinician to allow for timely intervention (see Ziegler, paragraph 0047, When a clog is detected, the chest drainage system sounds an alarm to alert the clinician, allowing for timely intervention.”).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson.
•	Regarding claims 9 and 19, Larsson discloses wherein the controller has a predetermined level of attenuation (paragraph 0027, “The second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again”, the pressure sensor 8 indicates a pressure value to controller 9 that causes the controller 9 to decrease suction power, thus it appears to teach and/or suggest that  the controller has a predetermined level of attenuation) such that the attenuation in the second suction level whereby suction is reduced is indicative of a lack of the obstruction in the chest tube (paragraph 0027, “The second pressure sensor 8 can indicate the controller 9, that the clot C has been removed and that the drainage lumen 3 is open again. The controller 9 can then automatically decrease the suction power to normal drainage power and can afterwards close the valve 7 in order to start the normal drainage process.”, thus appears to teach and/or suggest that an attenuation in the second suction level is indicative of a lack of the obstruction in the chest tube), but is silent to 
However, one of ordinary skill in the art would appreciate that a controller with a predetermined attenuation level would send a signal to the valve when the attenuation level measured is equal to or rises above the predetermined attenuation level, since otherwise the valve disclosed in Larsson would not function as intended if the attenuation level measured is slightly higher than the predetermined attenuation level. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luxon (US 20160310711 A1) discloses a valve used in a suction device that has a specified crack pressure.
Linder (US 20140100540 A1) discloses an adaptive algorithm that controls suction performed by a vacuum depending a difference between an initial pressure and a new pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785